Citation Nr: 0117692	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  99-13 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for acne vulgaris 
aggravated by pseudofolliculitis barbae; perifolliculitis of 
scalp causing hair loss, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran had active duty from June 1994 to June 1997.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, granting service connection for acne 
vulgaris aggravated by pseudofolliculitis barbae; 
perifolliculitis of scalp causing hair loss, and rated the 
resulting impairment 10 percent disabling under Diagnostic 
Codes 7899-7814.  

The rating decision on appeal shows the RO also denied two 
service connection claims as not well-grounded, one for 
hypertension and the other for residuals of a neck injury.  
In light of the changes wrought by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), discussed in more detail below, as well 
as guidance provided by VA's Office of General Counsel in VA 
O.G.C. Prec. Op. No. 3-2001 (Jan. 22, 2001), regarding 
section 7(b) of the VCAA, those claims are referred to the RO 
for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran contends in a May 2001 
VA Form 646, Statement of Accredited Representation in 
Appealed Case, that separate ratings should be assigned for 
three conditions identified during the April and May 1998 VA 
Compensation and Pension examinations:  acne vulgaris, 
perifolliculitis, and pseudofolliculitis barbae.  VA 
regulations direct that the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  
However, the United States Court of Appeals for Veterans 
Claims has held that separate ratings may be appropriate when 
different disabilities arise out of the same injury (such as 
a painful scar and underlying muscle damage), so long as none 
of the symptomatology of any one of the conditions overlaps 
or duplicates the symptomatology of the other condition being 
rated.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Additional 
development with regard to the veteran's contention regarding 
the propriety of separate ratings under the facts of this 
case should be undertaken.  

Furthermore, the veteran asserts his skin disorders cause 
marked disfigurement, yet there are no photographs of record 
to aid the decisionmaker in assessing the level of impairment 
present.  He also states that his disabilities cause constant 
exudation and itching, and reported during a May 1998 VA 
Compensation and Pension examination that he was being 
treated by a non-VA physician.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his various 
skin disorders since separation from 
service.  After securing the necessary 
release, the RO should obtain these 
records.

3.  The veteran should be afforded a VA 
dermatological examination to address the 
etiology, symptoms and manifestations of 
acne vulgaris, pseudofolliculitis barbae 
and perifolliculitis of the scalp causing 
hair loss.  Color photographs of the 
veteran's acne vulgaris, 
pseudofolliculitis barbae and 
perifolliculitis of the scalp should be 
obtained and associated with the record.  

As one purpose of the examination is to 
obtain information that can be used to 
ascertain whether the symptoms and 
manifestations of each condition can be 
separated from symptoms and 
manifestations of the other conditions, 
the report of examination must set out, 
to the extent possible, which symptoms 
and manifestations are attributed to 
which condition.  All findings must be 
reported in detail, and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  The RO must 
specifically consider whether separate 
ratings are warranted for acne vulgaris, 
perifolliculitis  of scalp causing hair 
loss and pseudofolliculitis barbae.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


